    Case 9:18-cv-00139-DWM Document 12 Filed 11/02/18 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

MICHAEL H. BAER
Trial Attorney (New York Bar No. 5384300)
U.S. Department of Justice,
Civil Division, Federal Programs Branch
1100 L St. NW
Washington, DC 20005
Telephone: (202) 305-8573
Facsimile: (202) 616-8460
E-mail:      Michael.H.Baer@usdoj.gov

Counsel for Defendants

 WESTERN ORGANIZATION OF
 RESOURCES COUNCILS,                         CV 18-139-M-DWM

             Plaintiff,                      DEFENDANTS’ MOTION TO
                                             DISMISS
      vs.

 RYAN ZINKE, et al.,

             Defendants.

      Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

Defendants move to dismiss the above-captioned action. The reasons for this

motion are set forth in a separate memorandum of points and authorities filed

herewith.

      Respectfully submitted this 2nd day of November, 2018,

                              JOSEPH H. Hunt
                              Assistant Attorney General
Case 9:18-cv-00139-DWM Document 12 Filed 11/02/18 Page 2 of 2




                       MARCIA BERMAN
                       Assistant Branch Director

                       /s/ Michael H. Baer
                       MICHAEL H. BAER
                       Trial Attorney
                       U.S. Department of Justice,
                       Civil Division, Federal Programs Branch

                       Counsel for Defendants
